Title: Thomas Jefferson to Horatio G. Spafford, 15 August 1813
From: Jefferson, Thomas
To: Spafford, Horatio Gates


          Sir Monticello Aug. 15. 13.
          Your favor of the 2d inst. is duly recieved and I thank you for the mark of attention it expresses in proposing to send me a copy of your new Gazetteer. it will come safely to me under cover by the ordinary mail. but I owe abundant additional thanks for the kind expressions of respect which the letter conveys to me. at the end of a career thro’ a long course of public troubles, if my countrymen are satisfied that my endeavors to serve them have been zealous & pure, I stand fully rewarded. 40. years elapsed since the commencement of those troubles have strowed the field with the dead of those who were old enough to be actors in them. but we have reason to be satisfied with the spirit we see manifested to maintain for our posterity the rights of self government acquired for them at the expence of so many struggles and sacrifices. and I do hope that this our beloved country will long exhibit to mankind an example for their imitation, of a government pursuing no object but the best interests of the society which institutes & maintains it. I should have been happy in the visit you proposed to Monticello, as I shall be should any future circumstance give me that pleasure; and I tender you the assurance of my esteem & respect
          Th:
            Jefferson
        